Name: 79/389/EEC: Commission Decision of 28 March 1979 authorizing the French Republic not to apply Community treatment to gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10, of wool, cotton or man-made textile fibres, falling within heading No ex 60.02 of the Common Customs Tariff (NIMEXE codes 60.02-50, 60, 70, 80) (category 11), originating in Taiwan and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-04-12

 nan